Shaw, C. J.
The Rev. Sts. c. 50, § 12, differ from tire previous St. of 1785, c. 58, in not expressly limiting the right of action of the loser to three months; but we are of opinion that such a limitation must be implied from the other provisions of the section.
The Rev. Sts. c. 50, § 12, give a right of action to the loser exclusively for his own benefit, and time enough to bring it but if he does not, then a right is given to the person who maj sue qui tam, to recover three times the amount lost, one half to his own use, and one half to the use of the Commonwealth — a right utterly inconsistent with that of the loser. The loser has *244no right at common law to recover back of the winner the money lost at gaming; the statute is an enabling act, and the proceedings of the plaintiff must follow it strictly. After three months, the right of action is vested in other persons, to other uses; and not being concurrent, the right of action of the loser is by necessary implication devested. Exceptions overruled.